Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Non-Final office action in response to RCE filed on 10/01/2020.  Claims 1, 11, 12 and 20 have been amended. Claims 1-20 are currently pending and have been addressed below.
	
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/01/2020 has been entered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories

Step 2A: Prong One: Abstract Ideas 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 11 and 12 recite: receiving, from a user, a requisition for a job position to be filled by a candidate, the requisition having a plurality of recruiters, each recruiter having influence in selecting a candidate to fill the job position; generating a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position, wherein the profile for the ideal candidate comprises (i) a plurality of attributes and (ii) weights corresponding to each of the attributes; receiving, for a plurality of candidates to be considered for the job position, respective profiles including attributes for each of the plurality of candidates; comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method computation to determine the distance between each of the plurality of candidates and the ideal candidate based upon the weights corresponding to each of the attributes; ranking the plurality of candidates based upon the comparison and providing the ranking to each of the plurality of recruiters; receiving input from each of the plurality of recruiters that modifies the ranking of the plurality of candidates, recalculating the weights of the attributes based upon the modified ranking by the recruiters, and modifying the ranking based upon the recalculated weights, wherein the receiving input, recalculating the weights, and modifying the ranking continues in an iterative fashion in a plurality of rounds within a gaming framework where each of the plurality of recruiters is represented by an agent within the gaming framework, until a final ranking is reached, wherein, during each round, a ranking from a previous round is provided to each of the , wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes; providing the final ranking of the plurality of candidates to the plurality of recruiters, wherein the final ranking is utilized for hiring a job candidate.	Independent claim 20 recites: receiving a role fulfillment request, wherein the role fulfillment request has a plurality of associated decision makers for influencing a candidate selection; determining a profile of an ideal candidate by identifying (i) attributes and (ii) weights for each of the attributes using attributes captured from an employee who has been identified as a high performer; receiving, for candidates applying to fulfill the role, a plurality of profiles, each including a plurality of attributes; comparing each of the plurality of profiles of the candidates to the profile of the ideal candidate, identifying a difference between each of the plurality of profiles and the ideal candidate based upon the weights of the attributes, and ranking the plurality of candidates based upon the identified difference; providing the ranking to the plurality of associated decision makers and receiving input modifying the ranking of the plurality of candidates, wherein the modifying the ranking modifies the weights of the attributes, wherein the receiving input and modifying the ranking continues in an iterative fashion in a plurality of rounds within a gaming framework where each of the plurality of recruiters is represented by an agent within the gaming framework, until a final ranking is reached, wherein, during each round, a ranking from a previous round is provided to each of the plurality of associated decision makers and the ranking received from each of the plurality of associated decision makers is utilized in the recalculating the weights and the modifying the ranking for a given round. wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes, and generating the final ranking of the plurality of candidates based upon the modified attribute weights and providing the final ranking to the plurality of associated decision makers, wherein the final ranking is utilized for hiring a job candidate.
is a process that, under its broadest reasonable interpretation, falls under all three groupings of abstract ideas: 

Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “receiving, from a user, a requisition for a job position to be filled by a candidate”, “generating a profile for an ideal candidate”, “receiving, for a plurality of candidates to be considered for the job position, respective profiles”; “comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate”, “ranking the plurality of candidates based upon the comparison”, “receiving input from each of the plurality of recruiters that modifies the ranking”, “providing the final ranking of the plurality of candidates”). Concepts performed in the human mind as mental processes because the steps of receiving, identifying, determining, analyzing, comparing, ranking, transmitting, storing and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).

Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims are directed to filling a job position with recruiters having influence in selecting the candidate, which is a certain form of business relations).

Mathematical Concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claim 1 recites: “using a distance method computation to determine the distance between each of the plurality of candidates and the ideal candidate” and “recalculating the weights of the attributes”, dependent claims 4 and 15 recite: “wherein the distance method computation is defined over the space of all of the plurality of candidates.”, dependent claims 5 and 16 recite: “wherein the recalculating the weights of the attributes comprises calculating a cost function associated with each of the candidates based upon the weights of the attributes and weights 
Step 2A: Prong Two

This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving a job requisition for a job position with multiple recruiters having influence in the hiring selection through a gaming framework with multiple rounds in the hiring decision. In particular, the claims only recite the additional elements – a processor, a computer-readable storage medium and a non-transitory computer program product. The judicial exception is not integrated into a practical application because the additional elements of using a processor, a computer-readable storage medium and a non-transitory computer program product to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim(s) are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical wherein the at least one employee is identified as an ideal candidate by the user; wherein the at least one employee is determined using performance information of existing employees and identifying an employee from the existing employees having the best performance; wherein the distance method computation is defined over the space of all of the plurality of candidates; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11, 12 and 20.
Step 2B: 
With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0040 and Figure 3 of the specification details “As shown in FIG. 3, computer system/server 12' in computing node 10' is shown in the form of a general-purpose computing device. The components of computer system/server 12' may include, but are not limited to, at least one processor or processing unit 16', a system memory 28', and a bus 18' that couples various system components including system memory 28' to processor 16'. Bus 18' represents at least one of any of several types of bus structures, including a memory bus or memory controller.”, and para 0041 discloses “Computer system/server 12' typically includes a variety of computer system readable media. Such media may be any available media that are accessible by computer system/server 12', and include both volatile and non-volatile media, removable and non-removable media.” These are basic computer elements applied merely to carry out data processing such as receiving, transmitting associating, analyzing, updating and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image how the computer performs the claimed abstract idea.  Therefore the computer components amount to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, dependent claims 2-10 and 13-19 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example wherein the at least one employee is identified as an ideal candidate by the user; wherein the at least one employee is determined using performance information of existing employees and identifying an employee from the existing employees having the best performance; wherein the distance method computation is defined over the space of all of the plurality of candidates. These limitations merely provide further transmitting, receiving, and analyzing of the candidate, employee and recruiter(s) information which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing, and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional. (See Alice Corp., 134 S. Ct. at 2360; See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9, 10, 11, 12, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2014/0129462 A1), hereinafter “Mehta”, in view of Posse et al. (US 2015/0134745 A1), hereinafter “Posse”, in view of Craig McIntosh et al. “Reputation in a public goods game: Taking the design of credit bureaus to the lab”, September 2012, https://www.sciencedirect.com/science/article/pii/S0167268112001801, hereinafter “McIntosh”.

Regarding Claim 1, Mehta teaches a method, comprising: utilizing at least one processor to execute computer code that performs the steps of: (Mehta, para 0024, discloses These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the 
receiving, from a user, a requisition for a job position to be filled by a candidate, the requisition having a plurality of recruiters, each recruiter having influence in selecting a candidate to fill the job position; (Mehta, Figure 4, discloses a requisition request. Mehta, para 0027, discloses 
Once the applications of prospective candidates are received, they are subjected, to careful scrutiny by a set of screeners (Examiner is interpreting the screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. Mehta, para [0028], discloses the screeners look through each of the applications and reject the candidates that do not have the experience or the skills for the job. Of the remaining candidates, the screeners, attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates. The top few candidates who are shortlisted, during the screening, undergo further evaluation in the form of interviews, written tests, group discussions etc. The feedback from these evaluation processes is used to make the final hiring decision);
…
receiving, for a plurality of candidates to be considered for the job position, respective profiles including attributes for each of the plurality of candidates; (Mehta, para 0026, discloses Candidates who are interested to apply for the job opening uploads their profile through a designated website. The website typically provides an online form where the candidate enters details about his or her application like personal information, education and experience details, skills, etc. (attributes));
…
ranking the plurality of candidates based upon the comparison and providing the ranking to each of the plurality of recruiters; (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group.)
receiving input from each of the plurality of recruiters that modifies the ranking of the plurality of candidates, recalculating the weights of the attributes based upon the modified ranking by the recruiters, and modifying the ranking based upon the recalculated weights, wherein the receiving input, recalculating the weights, and modifying the ranking continues in an iterative fashion in a plurality of rounds within …, (Mehta, Para 0027, discloses Once the applications of prospective candidates are received, they are subjected, at 110, to careful scrutiny by a set of screeners (Examiner is interpreting screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. [0028] the screeners look through each of the applications and, at 112, reject the candidates that do not have the experience or the skills for the job (Examiner is interpreting this as the first round). Of the remaining candidates, the screeners attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates (Examiner is interpreting this next step as the next round). The top few candidates who are shortlisted during the screening, undergo further evaluation in the form of interviews, written tests, group discussions etc. (Examiner is interpreting this step as another round). . Mehta, para 0032, discloses FIG. 2 identifies some dimensions that can affect the quality of a candidate. These dimensions include, but are not limited to, the technical match, the Screening match, and an onboard probability. Technical match is the match between the skills of a candidate and the job requirement, Mehta, Para 0045, discloses the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked.) until a final ranking is reached (Mehta, para 0028, discloses The feedback from these evaluation processes (rounds) is used to make the final hiring decision), wherein, during each round, a ranking from a previous round is provided to each of the recruiters and the ranking received from each recruiter is utilized in the recalculating the weights and the modifying the ranking for a given round, wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes; (Mehta, para 0005, discloses weights are assigned to each of the dimensions by assigning an importance to each of the dimensions, and assigning the weight to each of the dimensions based on the importance assigned to said each of the dimensions. Mehta, Para 0045, discloses Once the scores are computed, the candidates are ranked and high ranking candidates may be presented to a human resources department or group. If all the candidates get a low score, below a given or determined threshold, their scores are recomputed, with changed weights or values. For example, the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group. Further, Examiner notes Mehta discloses modifying or recalculating weights having a different importance, as Mehta, para 0048, If for instance, no candidate is found for the third example, the weights can be adjusted so that the position requires niche skills, the need to hire a person is urgent, the candidate's technical match to the position needs to be moderate, a candidate's onboard probability needs to be high and the candidate's attrition risk is low. This adjustment to the weights captures the fact that the organization would be investing in improving the skills of the candidate, and hence the candidate's attrition risk should below. Mehta, para 0049, Consider, as another example, the following rule: Need=URGENT, Technical Onboard Probability=High (Examiner notes this is disclosing the importance).) and 
providing the final ranking of the plurality of candidates to the plurality of recruiters, wherein the final ranking is utilized for hiring a job candidate (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group.).
Yet, Mehta does not appear to explicitly teach “gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework”.
McIntosh, which like Mehta teaches users in multiple rounds, teaches gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework (McIntosh, Figure 1 discloses multiple players playing and contributing to rounds of a game. McIntosh, page 4, para 4,  a gaming framework where each of the plurality of users is represented by an agent within the gaming framework as taught by McIntosh with the motivation to have collective decision-making by users (McIntosh, page 15, para 3).
While Mehta talks about a recruitment process and businesses creating a job profile that specifies the role, job category, essential skills, location of the opening and a brief job description detailing the nature of work (Mehta, para 0026), and Mehta further teaches a plurality of attributes/dimensions of a specified job and weights corresponding to the attributes (Mehta, Abstract and Mehta, para 0045, discloses For example, the weights may be adjusted based on the importance of each dimension) are known in the art, Mehta fails to explicitly teach “generating a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position, wherein the profile for the ideal candidate comprises a plurality of attributes”. 
Posse, like Mehta also talks about recruitment and profiles, teaches “generating a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position, wherein the profile for the ideal candidate comprises (i) a plurality of attributes” (Posse, Abstract. Posse, Figure 3, discloses the steps of retrieving a members relevant profile data (element 50), parsing and extracting relevant elements of profile data (element 52), and generating enhanced profile (element 56). (Examiner is interpreting the enhanced profile as the profile for an ideal candidate). Posse, para 0018, discloses the feature extraction process results in an enhanced member profile that includes only the relevant features (attributes) extracted from a member's profile as well as any derived or retrieved profile features. This pre-processed enhanced profile is used during the recommendation engine's second phase, when the matching engine compares the relevant profile features for one member against each target member profile until those member profiles with the highest similarity scores are identified. For example, during the second phase, the matching engine of the recommendation engine  generating a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position as taught by Posse with the motivation to generate profiles for use by a matching engine and to increase the pool of potential job candidates to be targeted for a particular job opening or listing (Posse, para 0008 and para 0014).
While Mehta teaches comparing skills in profiles in the recruitment process is known (Mehta, Figure 1, element 110), and Mehta further teaches weights corresponding to each of the attributes (Mehta, Abstract and Mehta, para 0045, discloses for example, the weights may be adjusted based on the importance of each dimension (attribute)) Mehta fails to explicitly teach “comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate”.
Posse, like Mehta also talks about recruitment and profiles, teaches “comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate” (Posse, para 0038, discloses In some instances, the comparison may involve determining whether a particular profile features is within a particular distance of the same profile feature for the source profile and so forth. As such, the matching profile indicates not only the type of matching operation to be performed between a particular pair of profile features, but also the weight that should be applied to any resulting sub-score generated as a result of a match occurring between two profile features. With some embodiments, the weight applied to any particular sub-score  comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method -2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate as taught by Posse with the motivation to use algorithms to compare profiles (Posse, para 0038). The Mehta invention, now incorporating the Posse and McIntosh invention, has all the limitations of claim 1.

Regarding Claim 2, Mehta, now incorporating Posse and McIntosh, teaches the method of claim 1.
Yet, Mehta and McIntosh do not appear to explicitly teach “wherein the at least one employee is identified as an ideal candidate by the user”.	In the same field of endeavor, Posse teaches wherein the at least one employee is identified as an ideal candidate by the user (Posse, Abstract. Posse, Figure 5 shows an employee “Joe Hansen”, which Examiner is interpreting as the ideal candidate identified by the user, since in Posse, Figure 6, is searching for profiles similar to “Joe Hansen”. Further, Posse, para 0010, discloses FIGS. 5 and 6 are example user interface illustrations showing an example of a member profile and a user interface element for requesting member profiles similar to the member profile being presented.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and McIntosh invention to include at least one employee is identified as an ideal candidate as taught by Posse with the motivation to find employees similar to an ideal candidate profile identified by the user (Posse, Figures 5 and 6, para 0010).

Regarding Claim 5, Mehta, now incorporating Posse and McIntosh, teaches the method of claim 1, and Mehta further teaches wherein the recalculating the weights of the attributes comprises calculating a cost function associated with each of the candidates based upon the weights of the attributes and weights associated with the modified rankings of the recruiters (Mehta, para 0035-0038, discloses There also are significant costs associated with the hiring process. The cost of hiring is 

Regarding Claim 9, Mehta, now incorporating Posse and McIntosh, teaches the method of claim 1, and Mehta further teaches wherein the ranking comprises calculating a cost function associated with each of the plurality of candidates and ranking the candidates in ascending order based upon the cost associated with each of the plurality of candidates (Mehta teaches calculating a cost function (Mehta, para 0035-0038) associated with the hiring process and candidates and ranking candidates and ordering in a multitude of ways, depending on what dimensions are more important than others (See Mehta, para 0043), it is certainly obvious to one of ordinary skill in the art that cost would be important, and therefore ranking according to cost).

Regarding Claim 10, Mehta, now incorporating Posse and McIntosh, teaches the method of claim 1, and Mehta further teaches wherein the final ranking is provided when the plurality of recruiters reach a consensus (Mehta, para 0028, teaches making a final hiring decision and para 0045, discloses once the scores are computed, the candidates are ranked, at 510, and high ranking candidates may be presented to a human resources department or group. Further, Examiner notes McIntosh teaches groups making a collective decision (McIntosh, page 15)).

Regarding Claim 11, Mehta teaches An apparatus, comprising: at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: (Mehta, para 0024, discloses These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus);
computer readable program code configured to receive, from a user, a requisition for a job position to be filled by a candidate, the requisition having a plurality of recruiters, each recruiter having influence in selecting a candidate to fill the job position; (Mehta, Figure 4, discloses a requisition request. Mehta, para 0027, discloses Once the applications of prospective candidates are received, they are subjected, to careful scrutiny by a set of screeners (Examiner is interpreting the screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. Mehta, para [0028], discloses the screeners look through each of the applications and reject the candidates that do not have the experience or the skills for the job. Of the remaining candidates, the screeners, attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates. The top few candidates who are 
…
computer readable program code configured to receive, for a plurality of candidates to be considered for the job position, respective profiles including attributes for each of the plurality of candidates; (Mehta, para 0026, discloses Candidates who are interested to apply for the job opening uploads their profile through a designated website. The website typically provides an online form where the candidate enters details about his or her application like personal information, education and experience details, skills, etc. (attributes));
…
computer readable program code configured to rank, the plurality of candidates based upon the comparison and providing the ranking to each of the plurality of recruiters; (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group.)
computer readable program code configured to receive input from each of the plurality of recruiters that modifies the ranking of the plurality of candidates, recalculating the weights of the attributes based upon the modified ranking by the recruiters, and modifying the ranking based upon the recalculated weights, wherein the receiving input, recalculating the weights, and modifying the ranking continues in an iterative fashion in a plurality of rounds within a … (Mehta, Para 0027, discloses Once the applications of prospective candidates are received, they are subjected, at 110, to careful scrutiny by a set of screeners (Examiner is interpreting screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. [0028] the screeners look through each of the applications and, at 112, reject the candidates that do not have the experience or the skills for the job (Examiner is interpreting this as the first round). Of the remaining candidates, the screeners attempt to find the best match for the job. This requires the recruiter to read the resume in detail and until a final ranking is reached (Mehta, para 0028, discloses The feedback from these evaluation processes (rounds) is used to make the final hiring decision), wherein, during each round, a ranking from a previous round is provided to each of the recruiters and the ranking received from each recruiter is utilized in the recalculating the weights and the modifying the ranking for a given round, wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes; (Mehta, para 0005, discloses weights are assigned to each of the dimensions by assigning an importance to each of the dimensions, and assigning the weight to each of the dimensions based on the importance assigned to said each of the dimensions. Mehta, Para 0045, discloses Once the scores are computed, the candidates are ranked and high ranking candidates may be presented to a human resources department or group. If all the candidates get a low score, below a given or determined threshold, their scores are recomputed, with changed weights or values. For example, the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group. Further, Examiner notes Mehta discloses modifying or recalculating weights having a different importance, as Mehta, para 0048, If for instance, no candidate is found for the third example, the weights can be adjusted so that the position requires niche skills, the need to hire a person is urgent, the candidate's technical match to the position needs to be moderate, a candidate's onboard probability needs to be high and the candidate's attrition risk is low. This adjustment to the ) and 
computer readable program code configured to provide the final ranking of the plurality of candidates to the plurality of recruiters, wherein the final ranking is utilized for hiring a job candidate (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group.).
Yet, Mehta does not appear to explicitly teach “gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework”.
McIntosh, which like Mehta teaches users in multiple rounds, teaches gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework (McIntosh, Figure 1 discloses multiple players playing and contributing to rounds of a game. McIntosh, page 4, para 4, discloses the public goods game rules are standard: Players are endowed with 20 units at the beginning of each round, and choose how many to keep and how many to contribute. Examiner note: The public good games framework is used as per Applicants specification para 0026 and 0035, which discloses the public good games framework where the players or agents are recruiters). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include a gaming framework where each of the plurality of users is represented by an agent within the gaming framework as taught by McIntosh with the motivation to have collective decision-making by users (McIntosh, page 15, para 3).
While Mehta talks about a recruitment process and businesses creating a job profile that specifies the role, job category, essential skills, location of the opening and a brief job description detailing the nature of work (Mehta, para 0026), and Mehta further teaches a plurality of attributes/dimensions of a specified job and weights corresponding to the attributes (Mehta, Abstract and Mehta, para 0045, computer readable program code configured to generate a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position, wherein the profile for the ideal candidate comprises a plurality of attributes”. 
Posse, like Mehta also talks about recruitment and profiles, teaches “computer readable program code configured to generate a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position, wherein the profile for the ideal candidate comprises (i) a plurality of attributes” (Posse, Abstract. Posse, Figure 3, discloses the steps of retrieving a members relevant profile data (element 50), parsing and extracting relevant elements of profile data (element 52), and generating enhanced profile (element 56). (Examiner is interpreting the enhanced profile as the profile for an ideal candidate). Posse, para 0018, discloses the feature extraction process results in an enhanced member profile that includes only the relevant features (attributes) extracted from a member's profile as well as any derived or retrieved profile features. This pre-processed enhanced profile is used during the recommendation engine's second phase, when the matching engine compares the relevant profile features for one member against each target member profile until those member profiles with the highest similarity scores are identified. For example, during the second phase, the matching engine of the recommendation engine uses a configuration file that is customized for the particular analysis being performed. For example, a first configuration file (referred to herein as a profile matching configuration file) may exist for use in identifying member profiles similar to a source member profile (Examiner is interpreting the source member profile as the employee having a role similar that of the job position). Further, Mehta, para 0032, discloses FIG. 3 is a flow diagram illustrating an example of the method operations involved in a method of pre-processing member profiles with a feature extraction engine to generate enhanced profiles for use by a matching engine.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include generating a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position as taught by Posse with the motivation 
While Mehta teaches comparing skills in profiles in the recruitment process is known (Mehta, Figure 1, element 110), and Mehta further teaches weights corresponding to each of the attributes (Mehta, Abstract and Mehta, para 0045, discloses for example, the weights may be adjusted based on the importance of each dimension (attribute)) Mehta fails to explicitly teach “computer readable program code configured to compare the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate”.
Posse, like Mehta also talks about recruitment and profiles, teaches “comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate” (Posse, para 0038, discloses In some instances, the comparison may involve determining whether a particular profile features is within a particular distance of the same profile feature for the source profile and so forth. As such, the matching profile indicates not only the type of matching operation to be performed between a particular pair of profile features, but also the weight that should be applied to any resulting sub-score generated as a result of a match occurring between two profile features. With some embodiments, the weight applied to any particular sub-score may be dependent upon the extent to which two features match). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method -2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate as taught by Posse with the motivation to use algorithms to compare profiles (Posse, para 0038). The Mehta invention, now incorporating the Posse invention, has all the limitations of claim 11.

Regarding Claim 12, Mehta teaches A non-transitory computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising: (Mehta, para 0024, discloses These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus);
computer readable program code configured to receive, from a user, a requisition for a job position to be filled by a candidate, the requisition having a plurality of recruiters, each recruiter having influence in selecting a candidate to fill the job position; (Mehta, Figure 4, discloses a requisition request. Mehta, para 0027, discloses Once the applications of prospective candidates are received, they are subjected, to careful scrutiny by a set of screeners (Examiner is interpreting the screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. Mehta, para [0028], discloses the screeners look through each of the applications and reject the candidates that do not have the experience or the skills for the job. Of the remaining candidates, the screeners, attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates. The top few candidates who are shortlisted, during the screening, undergo further evaluation in the form of interviews, written tests, group discussions etc. The feedback from these evaluation processes is used to make the final hiring decision);
…
computer readable program code configured to receive, for a plurality of candidates to be considered for the job position, respective profiles including attributes for each of the plurality of candidates; (Mehta, para 0026, discloses Candidates who are interested to apply for the job opening uploads their profile through a designated website. The website typically provides an online form where the candidate enters details about his or her application like personal information, education and experience details, skills, etc. (attributes));
…
computer readable program code configured to rank, the plurality of candidates based upon the comparison and providing the ranking to each of the plurality of recruiters; (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group.)
computer readable program code configured to receive input from each of the plurality of recruiters that modifies the ranking of the plurality of candidates, recalculating the weights of the attributes based upon the modified ranking by the recruiters, and modifying the ranking based upon the recalculated weights, wherein the receiving input, recalculating the weights, and modifying the ranking continues in an iterative fashion in a plurality of rounds within a …, (Mehta, Para 0027, discloses Once the applications of prospective candidates are received, they are subjected, at 110, to careful scrutiny by a set of screeners (Examiner is interpreting screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. [0028] the screeners look through each of the applications and, at 112, reject the candidates that do not have the experience or the skills for the job (Examiner is interpreting this as the first round). Of the remaining candidates, the screeners attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates (Examiner is interpreting this next step as the next round). The top few candidates who are shortlisted during the screening, undergo further evaluation in the form of interviews, written tests, group discussions etc. (Examiner is interpreting this step as another round). Mehta, para 0032, discloses FIG. 2 identifies some dimensions that can affect the quality of a candidate. These dimensions include, but are not limited to, the technical match, the Screening match, and an onboard probability. Technical match is the match between the skills of a candidate and the job requirement, Mehta, Para 0045, discloses the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked.) until a final ranking is reached (Mehta, para 0028, discloses The feedback from these evaluation processes (rounds) is used , wherein, during each round, a ranking from a previous round is provided to each of the recruiters and the ranking received from each recruiter is utilized in the recalculating the weights and the modifying the ranking for a given round, wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes; (Mehta, para 0005, discloses weights are assigned to each of the dimensions by assigning an importance to each of the dimensions, and assigning the weight to each of the dimensions based on the importance assigned to said each of the dimensions. Mehta, Para 0045, discloses Once the scores are computed, the candidates are ranked and high ranking candidates may be presented to a human resources department or group. If all the candidates get a low score, below a given or determined threshold, their scores are recomputed, with changed weights or values. For example, the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group. Further, Examiner notes Mehta discloses modifying or recalculating weights having a different importance, as Mehta, para 0048, If for instance, no candidate is found for the third example, the weights can be adjusted so that the position requires niche skills, the need to hire a person is urgent, the candidate's technical match to the position needs to be moderate, a candidate's onboard probability needs to be high and the candidate's attrition risk is low. This adjustment to the weights captures the fact that the organization would be investing in improving the skills of the candidate, and hence the candidate's attrition risk should below. Mehta, para 0049, Consider, as another example, the following rule: Need=URGENT, Technical Onboard Probability=High (Examiner notes this is disclosing the importance).) and 
computer readable program code configured to provide the final ranking of the plurality of candidates to the plurality of recruiters, wherein the final ranking is utilized for hiring a job candidate (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group. After the scores are re-
Yet, Mehta does not appear to explicitly teach “gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework”.
McIntosh, which like Mehta teaches users in multiple rounds, teaches gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework (McIntosh, Figure 1 discloses multiple players playing and contributing to rounds of a game. McIntosh, page 4, para 4, discloses the public goods game rules are standard: Players are endowed with 20 units at the beginning of each round, and choose how many to keep and how many to contribute. Examiner note: The public good games framework is used as per Applicants specification para 0026 and para 0035, which discloses the public good games framework where the players or agents are recruiters). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include a gaming framework where each of the plurality of users is represented by an agent within the gaming framework as taught by McIntosh with the motivation to have collective decision-making by users (McIntosh, page 15, para 3).
While Mehta talks about a recruitment process and businesses creating a job profile that specifies the role, job category, essential skills, location of the opening and a brief job description detailing the nature of work (Mehta, para 0026), and Mehta further teaches a plurality of attributes/dimensions of a specified job and weights corresponding to the attributes (Mehta, Abstract and Mehta, para 0045, discloses For example, the weights may be adjusted based on the importance of each dimension) are known in the art, Mehta fails to explicitly teach “computer readable program code configured to generate a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position, wherein the profile for the ideal candidate comprises a plurality of attributes”. 
Posse, like Mehta also talks about recruitment and profiles, teaches “computer readable program code configured to generate a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position, wherein the profile for the ideal candidate comprises (i) a plurality of attributes” (Posse, Abstract. Posse, Figure 3, discloses the steps of retrieving a  generating a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position as taught by Posse with the motivation to generate profiles for use by a matching engine and to increase the pool of potential job candidates to be targeted for a particular job opening or listing (Posse, para 0008 and para 0014).
While Mehta teaches comparing skills in profiles in the recruitment process is known (Mehta, Figure 1, element 110), and Mehta further teaches weights corresponding to each of the attributes (Mehta, Abstract and Mehta, para 0045, discloses for example, the weights may be adjusted based on the importance of each dimension (attribute)) Mehta fails to explicitly teach “computer readable program code configured to compare the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate”.
comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate” (Posse, para 0038, discloses In some instances, the comparison may involve determining whether a particular profile features is within a particular distance of the same profile feature for the source profile and so forth. As such, the matching profile indicates not only the type of matching operation to be performed between a particular pair of profile features, but also the weight that should be applied to any resulting sub-score generated as a result of a match occurring between two profile features. With some embodiments, the weight applied to any particular sub-score may be dependent upon the extent to which two features match). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method -2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate as taught by Posse with the motivation to use algorithms to compare profiles (Posse, para 0038). The Mehta invention, now incorporating the Posse invention, has all the limitations of claim 12.

Regarding Claim 13, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. 

Regarding Claim 16, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. 

Regarding Claim 19, the claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise. 

Claims 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta,  Posse and McIntosh, further in view of Cohen (US 2007/0143167), hereinafter “Cohen”.

Regarding Claim 3, Mehta, now incorporating Posse and McIntosh, teaches the method of claim 1.
Yet, Mehta, Posse and McIntosh do not appear to explicitly teach “wherein the at least one employee is determined using performance information of existing employees and identifying an employee from the existing employees having the best performance.”	In the same field of endeavor, Cohen teaches wherein the at least one employee is determined using performance information of existing employees and identifying an employee from the existing employees having the best performance (Cohen, Abstract, discloses a method and system for selecting a candidate for a work position using performance data from each worker in a pool of existing workers. Cohen, para 0012, discloses According to the teachings of the present invention there is provided an assessment method for selecting at least one suitable candidate for a work position using performance data from each worker in a pool of existing workers, Cohen, para 0049, discloses Employer's Evaluation (“EVAL) A rating given to each employee, by the employer, which reflects the performance of the employee, with respect to particular Dimensions of Performance, and with respect to a certain job. Further, Cohen, para 0091, discloses the performance Success criteria may include a manager's evaluation and/or actual performance data, e.g., for a salesman, the salesman’s $/month of sales.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include determining the employee based on performance information as taught by Cohen with the motivation to select a candidate for a work position using performance data from a pool of existing workers (Cohen, Abstract and para 0012). The Mehta, Posse and McIntosh invention, now incorporating the Cohen invention, has all the limitations of claim 3.

Regarding Claim 14, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. 

Regarding Claim 20, Mehta teaches A method, comprising: utilizing at least one processor to execute computer code that performs the steps of: (Mehta, para 0024, discloses These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus);
receiving a role fulfillment request, wherein the role fulfillment request has a plurality of associated decision makers for influencing a candidate selection; (Mehta, Figure 4, discloses a requisition request. Mehta, para 0027, discloses Once the applications of prospective candidates are received, they are subjected, to careful scrutiny by a set of screeners (Examiner is interpreting the screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. Mehta, para [0028], discloses the screeners look through each of the applications and reject the candidates that do not have the experience or the skills for the job. Of the remaining candidates, the screeners, attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates. The top few candidates who are shortlisted, during the screening, undergo further evaluation in the form of interviews, written tests, group discussions etc. The feedback from these evaluation processes is used to make the final hiring decision);
…
receiving, for candidates applying to fulfill the role, a plurality of profiles, each including a plurality of attributes; (Mehta, para 0026, discloses Candidates who are interested to apply for the job opening uploads their profile through a designated website. The website typically provides an online form where the candidate enters details about his or her application like personal information, education and experience details, skills, etc. (attributes));
…
computer readable program code configured to rank, the plurality of candidates based upon the comparison and providing the ranking to each of the plurality of recruiters; (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group.)
providing the ranking to the plurality of associated decision makers and receiving input modifying the ranking of the plurality of candidates, wherein the modifying the ranking modifies the weights of the attributes, wherein the receiving input and modifying the ranking continues in an iterative fashion in a plurality of rounds within a … (Mehta, Para 0027, discloses Once the applications of prospective candidates are received, they are subjected, at 110, to careful scrutiny by a set of screeners (Examiner is interpreting screeners as recruiters/agents). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. [0028] the screeners look through each of the applications and, at 112, reject the candidates that do not have the experience or the skills for the job (Examiner is interpreting this as the first round). Of the remaining candidates, the screeners attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates (Examiner is interpreting this next step as the next round). The top few candidates who are shortlisted during the screening, undergo further evaluation in the form of interviews, written tests, group discussions etc. (Examiner is interpreting this step as another round). Mehta, para 0032, discloses FIG. 2 identifies some dimensions that can affect the quality of a candidate. These dimensions include, but are not limited to, the technical match, the Screening match, and an onboard probability. Technical match is the match between the skills of a candidate and the job requirement, Mehta, Para 0045, discloses the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked) until a final ranking is reached (Mehta, para 0028, discloses the feedback from these evaluation processes (rounds) is used to make the final hiring decision.), until a final ranking is reached, wherein, during each round, a ranking from a previous round is provided to each of the plurality of associated decision makers and the ranking received from each of the plurality of associated decision makers is utilized in the recalculating the weights and the modifying the ranking for a given round, wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes, (Mehta, para 0005, discloses weights are assigned to each of the dimensions by assigning an importance to each of the dimensions, and assigning the weight to each of the dimensions based on the importance assigned to said each of the dimensions. Mehta, Para 0045, discloses Once the scores are computed, the candidates are ranked and high ranking candidates may be presented to a human resources department or group. If all the candidates get a low score, below a given or determined threshold, their scores are recomputed, with changed weights or values. For example, the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group (Examiner is interpreting this as the final ranking). Further, Examiner notes Mehta discloses modifying or recalculating weights having a different importance, as Mehta, para 0048, If for instance, no candidate is found for the third example, the weights can be adjusted so that the position requires niche skills, the need to hire a person is urgent, the candidate's technical match to the position needs to be moderate, a candidate's onboard probability needs to be high and the candidate's attrition risk is low. This adjustment to the weights captures the fact that the organization would be investing in improving the skills of the candidate, and hence the candidate's attrition risk should below. Mehta, para 0049, Consider, as another example, the following rule: Need=URGENT, Technical Onboard Probability=High (Examiner notes this is disclosing the importance). Further, Mehta, para 0043, discloses ordering and ranking in a multitude of ways, and C-ordering would be useful if certain dimensions were clearly more important than others. Examiner notes, with the multitude of rankings based on importance (para 0043), and the adjusting of weights based on hiring needs and considerations (para 0048), and the rounds of screening with the screeners/recruiters (para 0028) throughout the hiring process, it would be obvious to give the previous round or ranking of candidates to the screeners as the rounds/hiring process continues) and 
generating the final ranking of the plurality of candidates based upon the modified attribute weights and providing the final ranking to the plurality of associated decision makers, wherein the final ranking is utilized for hiring a job candidate. (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group.).
Yet, Mehta does not appear to explicitly teach “gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework”.
McIntosh, which like Mehta teaches users in multiple rounds, teaches gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework (McIntosh, Figure 1 discloses multiple players playing and contributing to rounds of a game. McIntosh, page 4, para 4, discloses the public goods game rules are standard: Players are endowed with 20 units at the beginning of each round, and choose how many to keep and how many to contribute. Examiner note: The public good games framework is used as per Applicants specification para 0026 and para 0035, which discloses the public good games framework where the players or agents are recruiters). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include a gaming framework where each of the plurality of users is represented by an agent within the gaming framework as taught by McIntosh with the motivation to have collective decision-making by users (McIntosh, page 15, para 3).
While Mehta talks about a recruitment process and businesses creating a job profile that specifies the role, job category, essential skills, location of the opening and a brief job description detailing the nature of work (Mehta, para 0026), and Mehta further teaches a plurality of attributes/dimensions of a specified job and weights corresponding to the attributes (Mehta, Abstract and Mehta, para 0045, discloses For example, the weights may be adjusted based on the importance of each dimension) are known in the art, Mehta fails to explicitly teach “determining a profile of an ideal candidate by identifying (i) attributes and (ii) weights for each of the attributes using attributes captured from an employee …”. 
determining a profile of an ideal candidate by identifying (i) attributes and (ii) weights for each of the attributes using attributes captured from an employee …” (Posse, Abstract. Posse, Figure 3, discloses the steps of retrieving a members relevant profile data (element 50), parsing and extracting relevant elements of profile data (element 52), and generating enhanced profile (element 56). (Examiner is interpreting the enhanced profile as the profile for an ideal candidate). Posse, para 0018, discloses the feature extraction process results in an enhanced member profile that includes only the relevant features (attributes) extracted from a member's profile as well as any derived or retrieved profile features. This pre-processed enhanced profile is used during the recommendation engine's second phase, when the matching engine compares the relevant profile features for one member against each target member profile until those member profiles with the highest similarity scores are identified. For example, during the second phase, the matching engine of the recommendation engine uses a configuration file that is customized for the particular analysis being performed. For example, a first configuration file (referred to herein as a profile matching configuration file) may exist for use in identifying member profiles similar to a source member profile (Examiner is interpreting the source member profile as the employee having a role similar that of the job position). Further, Mehta, para 0032, discloses FIG. 3 is a flow diagram illustrating an example of the method operations involved in a method of pre-processing member profiles with a feature extraction engine to generate enhanced profiles for use by a matching engine.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include determining a profile of an ideal candidate by identifying (i) attributes and (ii) weights for each of the attributes using attributes captured from an employee as taught by Posse with the motivation to generate profiles for use by a matching engine and to increase the pool of potential job candidates to be targeted for a particular job opening or listing (Posse, para 0008 and para 0014).
While Mehta teaches comparing skills in profiles in the recruitment process is known (Mehta, Figure 1, element 110), and Mehta further teaches weights corresponding to each of the attributes (Mehta, Abstract and Mehta, para 0045, discloses for example, the weights may be adjusted based on the importance of each dimension (attribute)) and ranking the plurality of candidates based upon the identified difference (Mehta, discloses ranking/ordering in a multitude of ways (See para 0043)), Mehta comparing each of the plurality of profiles of the candidates to the profile of the ideal candidate, identifying a difference between each of the plurality of profiles and the ideal candidate”.
Posse, like Mehta also talks about recruitment and profiles, teaches comparing each of the plurality of profiles of the candidates to the profile of the ideal candidate, identifying a difference between each of the plurality of profiles and the ideal candidate (Posse, para 0038, discloses In some instances, the comparison may involve determining whether a particular profile features is within a particular distance of the same profile feature for the source profile and so forth. As such, the matching profile indicates not only the type of matching operation to be performed between a particular pair of profile features, but also the weight that should be applied to any resulting sub-score generated as a result of a match occurring between two profile features. With some embodiments, the weight applied to any particular sub-score may be dependent upon the extent to which two features match. Further, Posse, para 0025, discloses comparing different features. Posse throughout teaches comparing and matching features of candidates.). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include comparing each of the plurality of profiles of the candidates to the profile of the ideal candidate as taught by Posse with the motivation to use algorithms to compare profiles (Posse, para 0038). 
Yet Mehta does not appear to explicitly teach “employee who has been identified as a high performer.”	In the same field of endeavor, Cohen teaches employee who has been identified as a high performer (Cohen, para 0077, discloses a high performance profile. Cohen, Abstract, discloses a method and system for selecting a candidate for a work position using performance data from each worker in a pool of existing workers. Cohen, para 0012, discloses According to the teachings of the present invention there is provided an assessment method for selecting at least one suitable candidate for a work position using performance data from each worker in a pool of existing workers, Cohen, para 0049, discloses Employer's Evaluation (“EVAL) A rating given to each employee, by the employer, which reflects the performance of the employee, with respect to particular Dimensions of Performance, and with respect to a certain job. Further, Cohen, para 0091, discloses the performance Success criteria may include a manager's evaluation and/or actual performance data, e.g., for a salesman, the salesman’s $/month of  identifying a high performer employee as taught by Cohen with the motivation to select a candidate for a work position using performance data from a pool of existing workers (Cohen, Abstract and para 0012). The Mehta invention, now incorporating the Posse, McIntosh and Cohen invention, has all the limitations of claim 20.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta, McIntosh and Posse, further in view of Crow et al. (US 7,555,441 B2), hereinafter “Crow”.

Regarding Claim 4, Mehta, now incorporating McIntosh and Posse, teaches the method of claim 1.
Yet, Mehta, McIntosh and Posse do not appear to explicitly teach wherein the distance method computation is defined over the space of all of the plurality of candidates.	In the same field of endeavor, Crow teaches wherein the distance method computation is defined over the space of all of the plurality of candidates (Crow, Column 2, lines 27-34, discloses via the concept scores, conceptualized job candidate data can be represented by a point in n-dimensional space, sometimes called the “concept space.” Similarly, desired criteria can be represented in the same concept space. A match engine can then easily find the m closest job candidates, such as by employing a distance calculation or other match technique. Such an approach can be efficient, even with a large job candidate pool. Further, Cohen, Column 8, lines 5-10, discloses for example, the match engine may determine the distance in the n-dimensional space between the point 1220 representing the desired job candidate criteria and the points 1210 representing the respective job candidates. The result is job candidate matches 1240 (e.g., the closest m points in the n-dimensional concept space)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include the distance method computation is defined over the space of all of the plurality of candidates as taught by Crow with the motivation to find the closest job candidates through matching using a distance calculation in the concept space (Crow, Column 2, lines 

Regarding Claim 15, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. 

Claims 6-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta, McIntosh and Posse and further in view of Shoham et al. (US 9,225,676 B1), hereinafter “Shoham”.

Regarding Claim 6, Mehta, now incorporating McIntosh and Posse, teaches the method of claim 1. 
With regards to “wherein each recruiter has the same influence as each other recruiter and wherein the input provided by each recruiter is weighted the same”, Mehta teaches recruiters, recruiter input and weights, Yet Mehta does not appear to explicitly teach the “influence” of the recruiters or users is the same.
In the same field of endeavor, Shoham teaches “influence” of the recruiters or users is the same.
 (Shoham, Abstract. Shoham, Column 11, lines 5-12, discloses the social quality may be determined based on a degree of influence held over one entity by another entity within the social network. Degrees of influence may be values of an attribute for “trust” (e.g., expressed as a number of instances where one entity provided useful advice to the other entity), “respect” (e.g., expressed as a self-reported score), “authority’ (e.g., expressed as a position within a hierarchy), or any suitable combination thereof. Shoham, Column 7, lines 37-46, discloses as used herein, a “social quality” is a representation (e.g., a relative measurement or estimation) of one or more interpersonal characteristics of the social relationship between two entities. Accordingly, a social quality may represent a symmetric quality that is bidirectional or mutually shared between the two entities (e.g., closeness, intimacy, or number of years of friendship). (Examiner is interpreting the symmetric quality that is mutually shared between two entities as the same.). Further, Shoham, Column 7, lines 46-52, discloses a social quality may be expressed in terms of a count of entities (e.g., three entities), a degree of strength of the relationship between entities (e.g., as indicated  influences of users as taught by Shoham with the motivation to have varying degrees of influence amongst the social relationships of users. (Shoham, Column 11, lines 7-12 and Column 7, lines 46-52). The Mehta, McIntosh and Posse invention, now incorporating the Shoham invention, has all the limitations of claim 6.

Regarding Claim 7, Mehta, now incorporating McIntosh and Posse, teaches the method of claim 1. 
With regards to “wherein at least one recruiter has a greater influence than at least one other recruiter”, Mehta teaches recruiters, recruiter input and weights, Yet Mehta does not appear to explicitly teach the “influence” of a user/recruiter having greater influence than other.
In the same field of endeavor, Shoham teaches “influence” of a user/recruiter having greater influence than other (Shoham, Abstract. Shoham, Column 11, lines 5-12, discloses the social quality may be determined based on a degree of influence held over one entity by another entity within the social network. Degrees of influence may be values of an attribute for “trust” (e.g., expressed as a number of instances where one entity provided useful advice to the other entity), “respect” (e.g., expressed as a self-reported score), “authority’ (e.g., expressed as a position within a hierarchy), or any suitable combination thereof. Shoham, Further, Shoham, Column 7, lines 46-52, discloses a social quality may be expressed in terms of a count of entities (e.g., three entities), a degree of strength of the relationship between entities (e.g., as indicated by a social network service), a degree of influence held over one entity by another entity (e.g., held among best friends, held by a mentor over a mentee, held by a celebrity over a fan, or held by a parent over a child), or any suitable combination thereof)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include influence of a user having greater influence than other user as taught by Shoham with the motivation to have a degree of influence held over one entity by another entity 

Regarding Claim 8, Mehta, now incorporating McIntosh, Posse and Shoham, teaches the method of claim 7. 
With regards to ““wherein the input provided by the at least one recruiter having greater influence has a higher weighting than a recruiter having lower influence”, Mehta teaches recruiters, recruiter input and weights, Yet Mehta does not appear to explicitly teach the “influence” of a user/recruiter having greater influence than other.
In the same field of endeavor, Shoham teaches having greater influence has a higher weighting than a recruiter having lower influence (Shoham, Column 11, lines 7-12, discloses degrees of influence may be values of an attribute for “trust” (e.g., expressed as a number of instances where one entity provided useful advice to the other entity), “respect” (e.g., expressed as a self-reported score), “authority’ (e.g., expressed as a position within a hierarchy), or any suitable combination thereof. Shoham, Column 12, lines 10-14, discloses the threshold social quality is expressed as, or based on, a threshold degree of influence (e.g., a maximum degree of influence or a minimum degree of influence) held over one entity by another entity within the social network. Shoham, Column 7, lines 46-52, discloses a social quality may be expressed in terms of a count of entities (e.g., three entities), a degree of strength of the relationship between entities (e.g., as indicated by a social network service), a degree of influence held over one entity by another entity (e.g., held among best friends, held by a mentor over a mentee, held by a celebrity over a fan, or held by a parent over a child), or any suitable combination thereof. Examiner note: Examiner is interpreting user as recruiter in Shoham, as Shoham is teaching influence among users)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include having greater influence has a higher weighting than a recruiter having lower influence as taught by Shoham with the motivation to have degrees of influence including maximum and minimum degrees of influence with a degree of influence held over one entity by another entity being higher, for example, a position within a hierarchy (Shoham, Column 11, lines 7-12, Shoham, Column 7, lines 46-52 and Column 12, lines 10-14). 

Regarding Claim 17, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 

Regarding Claim 18, Mehta, now incorporating McIntosh and Posse, teaches the non-transitory computer program product of claim 12. With regards to “wherein at least one recruiter has greater influence than at least one other recruiter and wherein the input provided by the at least one recruiter having greater influence has a higher weighting than a recruiter having lower influence”, Mehta teaches recruiters, recruiter input and weights, Yet Mehta does not appear to explicitly teach the “influence” of a user/recruiter having greater influence than other.
In the same field of endeavor, Shoham teaches wherein at least one recruiter has greater influence than at least one other recruiter and wherein the input provided by the at least one recruiter having greater influence has a higher weighting than a recruiter having lower influence (Shoham, Column 11, lines 7-12, discloses degrees of influence may be values of an attribute for “trust” (e.g., expressed as a number of instances where one entity provided useful advice to the other entity), “respect” (e.g., expressed as a self-reported score), “authority’ (e.g., expressed as a position within a hierarchy), or any suitable combination thereof. Shoham, Column 12, lines 10-14, discloses the threshold social quality is expressed as, or based on, a threshold degree of influence (e.g., a maximum degree of influence or a minimum degree of influence) held over one entity by another entity within the social network. Shoham, Column 7, lines 46-52, discloses a social quality may be expressed in terms of a count of entities (e.g., three entities), a degree of strength of the relationship between entities (e.g., as indicated by a social network service), a degree of influence held over one entity by another entity (e.g., held among best friends, held by a mentor over a mentee, held by a celebrity over a fan, or held by a parent over a child), or any suitable combination thereof. Examiner note: Examiner is interpreting user as recruiter in Shoham, as Shoham is teaching influence among users). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include having greater influence has a higher weighting than a user having lower influence as taught by Shoham with the motivation to have degrees of influence including 

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Chenthamarakshan et al. US 2012/0123956 A1 – Abstract, Systems and associated methods for matching candidates with positions through an automated scoring and ranking process utilizing a scoring function based on previous assignments. The ranking of candidates includes identifying the position requirements, mining relevant candidate information, prioritizing mined information based upon past assignments, and ranking candidates based on how well they match the position requirements. The systems and methods are applicable for use in different environments, including online job portals, recruiting services, and by company human resource departments Discussing in para 0021, Once the applications of prospective candidates are received, they enter a manual screening process. During this screening process, the information submitted by the candidates is subjected to careful scrutiny by a set of dedicated screeners (Examiner is interpreting the dedicated screeners as recruiters). This screening process is crucial because it directly affects the quality of the intake and hence, the company profits. The screeners analyze the job requirements in order to understand the requirement for the job opening. Such requirements include the skills that are mandatory and those that are optional but preferable, experience criteria, or preference for the location of the candidate. This analysis is performed in view of the kind of work that will be performed as part of the job role. The screeners then look through each of the applications, and reject those who do not have the minimum years of experience or the skills required for the job (Examiner is interpreting this step as an initial round). 
Olivier et al. US 2015/0120398 A1 – discussing evaluating interviewers. 
MEGILL et al. (US 2015/0089399 A1), discussing consensus amongst a group of users.
Roberto da Silva “The Public good game on graphs: can the pro-social behavior persist?”, March 2008, http://www.scielo.br/scielo.php?script=sci_arttext&pid=S0103-97332008000100015  - discussing we consider L agents in the context of public good game, where each agent can invest a particular quantity Si.
Blakely, Lindsay, December 10th, 2010 https://www.cbsnews.com/news/why-we-wont-hire-anyone-without-a-staff-consensus/ , hereinafter “Blakely” – discussing Blakely, page 1, title “Why we won’t hire anyone without a staff consensus”, Blakely, page 4, discusses rounds of interviews with candidates with three or four interviewers each round, ranking and rating candidates through multiple rounds for a hiring decision

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.
Response to Arguments
Applicants arguments filed on 10/01/2020 have been fully considered but they are not persuasive. 
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection and maintains the 101 rejection. Please see above for complete 101 rejection. Examiner has fully considered Applicants remarks and finds them unpersuasive.
With respect to Applicants remarks that the claims are not directed towards an abstract idea, the Examiner respectfully disagrees, as the claims are directed to all three groupings of abstract ideas: 
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “receiving, from a user, a requisition for a job position to be filled by a candidate”, “generating a profile for an ideal candidate”, “receiving, for a plurality of candidates to be considered for the job position, respective profiles”; “comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate”, “ranking the plurality of candidates based upon the comparison”, “receiving input from each of the plurality of recruiters that modifies the ranking”, “providing the final ranking of the plurality of candidates”). Concepts performed in the human mind as mental processes because the steps of receiving, identifying, determining, analyzing, comparing, ranking, transmitting, storing and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).

Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims are directed to filling a job position with recruiters having influence in selecting the candidate, which is a certain form of business relations).
Mathematical Concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claim 1 recites: “using a distance method computation to determine the distance between each of the plurality of candidates and the ideal candidate” and “recalculating the weights of the attributes”, dependent claims 4 and 15 recite: “wherein the distance method computation is defined over the space of all of the plurality of candidates.”, dependent claims 5 and 16 recite: “wherein the recalculating the weights of the attributes comprises calculating a cost function associated with each of the candidates based upon the weights of the attributes and weights associated with the modified rankings of the recruiters.”, dependent claim 9 recites: “wherein the ranking comprises calculating a cost function associated with each of the plurality of candidates and ranking the candidates in ascending order based upon the cost associated with each of the plurality of candidates.”).general-purpose computing device.” Examiner fails to see how the generic recitations of the most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53.	Thus, Examiner finds that the claims recite the judicial exception of all three groupings of abstract ideas that is not integrated into a practical application. 	With respect to Applicants remarks “there is clearly no risk that the claims would monopolize “organizing human activity” and “mental processes””. Examiner respectfully notes that even if the claims do not monopolize all forms of the abstraction, this does not make them any less abstract. 	With respect to Applicants remarks that the claims represent an inventive concept under Step 2B, Examiner respectfully disagrees. Applying the test to the claims in the application, the structural elements of the claims, which include a generic computer that performs court recognized routine and conventional computer functions when take in combination with the functional elements of (for claim 1) a processor together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (creating a ranking of job candidates for hiring by creating a consensus among recruiters) to a particular technological environment (a general purpose computer). 	“[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer.” Alice, 573 U.S. at 225. They do not. 	Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to retrieve, receive, generate, and apply decision criteria to data amounts to electronic data query and retrieval—one of the most basic functions of a computer. All of these computer functions are well understood, routine, conventional activities previously known to the industry. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016); see also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming”). In short, each step does no more than require a generic computer to perform generic computer functions. The claims do not, for example, purport to improve the functioning of the computer itself. In addition, as stated above, the claims do not affect an improvement in any other technology or technical field. The specification spells out different generic equipment and parameters that might be applied using this concept and the particular steps such conventional processing would entail (see, e.g., Spec. para 0040-0041, Figure 3). Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computer. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225- 226. 	Considered as an ordered combination, the computer components of Applicant’s claims add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis (retrieving/receiving/generating) and storing is equally generic and conventional or 
 Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Applicants arguments have been considered but are moot in light of the most recent claim amendments as the Examiner has updated the rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Ho et al. (US 2007/0042333 A1) –discussing in para 0063, the query engine can automatically search and identify the one or more candidates with best-matched profiles with the characteristics of the ideal candidate.
Oztekin et al. (US 8,468,143 B1) – discussing profile matching 
Rodriguez et al. (US 8,935,263 B1) – discussing ranking reputations
Aho (US 2018/0280807 A1) –discussing an interactive recruitment game
Barnett et al. (US 2014/0136438 A1) – discussing Systems and methods of attracting highly qualified candidates to a recruiter network. Discussing ranking of candidates in recruiter network. Para 0011, discussing candidates completing more than one aptitude test (round), wherein each of aptitude tests is associated with the candidate profession identification.
Chuang US 2013/0275193 A1 – discussing improved systems and methods of facilitating placement of candidates between employers and recruiters are provided. Para 0006, discloses Companies seeking to fill job requisitions may also look outside the ATS to other resources such as professional recruiters, employment agencies, recruitment websites, job search engines and social media to find qualified candidates to fill open requisitions or job orders.
Dialani et al. US 2018/0232702 A1 – discussing using feedback to re-weight candidate features; ranking model for candidates
KR 100851668 B1 – discussing a job placement game method and system for arranging a job according to a game performance result by performing a job placement game online; calculating job applicants rank.
Desai US 2015/0058241 A1 – discussing a recruitment enhancement system is disclosed that can be used by job recruiters to assess job applicant's suitability for particular jobs. The recruitment enhancement system includes a module for generating and encouraging individuals to participate in recruitment enhancement activities (rounds). Information derived from the activities can be used to assess the participant’s suitability for various job positions. Desai, Figure 9.
O’Malley (US 2018/0157995 A1) – discussing improved recruitment systems and methods for tracking, measuring and improving applicants, candidates, recruits, experts and resources and qualifications.
Levine US 2006/0100919 A1 – discussing a team-oriented method of matching candidates with jobs. Candidates are matched with jobs using candidate and employer ratings.
Rao US 2015/0248648 A1 – discussing obtaining information associated with a job (702a). Credential information for a set of candidates in online service is obtained through the online service including associated users, where the set of candidates is identified from the users associated with the online service. A talent score (704a) is calculated for the set of candidates based on a credential value for credential specified in the credential information of the candidate and the information associated with the job. The set of candidates is ranked based on the calculated talent scores.
Ronen US 2011/0145231 A1 – discussing Job applicant's relevance rating i.e. employment candidate ranking, automatically calculating method for human resources department, involves changing rating for already stored applicant, and saving new rating
Sanada et al. US 5,329,609 – discussing A dictionary order sorter resorts character strings of recognition candidates stored in a high -ranking candidate memory in the order of distance into a dictionary order (character code order). Upon receipt of a sort termination signal a display controller displays the character strings of recognition candidates stored in the high -ranking candidate memory in the dictionary order and their ranking numbers in order on a display. Where an attribute-dependent sorter is provided in place of the dictionary order sorter, the character strings of recognition candidates stored in the distance order in the high -ranking candidate memory are sorted (grouped) according to attribute information of categories. The user can easily select the correct recognition candidate from among the recognition candidates displayed rearranged in a fixed order of priority.
Wu et al. (US 2017/0344556 A1) – discussing dynamic alteration of weights for ideal candidate search rankings
Yan et al US 2017/0344555 A1 – discussing generation of training data for ideal candidate search rankings; ranking scores; candidate profiles
Ha et al. US 2017/0344554 A1 – discussing The one or more query-based features and the one or more ideal candidate-based features are input to a combined ranking model trained by a machine learning algorithm to output a ranking score for each of the one or more result member profiles. The one or more result member profiles are then ranked based on the ranking scores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629

/SANGEETA BAHL/Primary Examiner, Art Unit 3629